DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Status of Claims
Claims 1-20 are pending.  Claims 1-4 and 7 have been amended.  Claims 8-20 are new. 

Response to Arguments
Applicant’s arguments filed 03/21/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection of claim 1 is made over Ball US 20070024259 in view of Stoddard US 5757214, claim 2 is made over Ball US 20070024259 in view of Stoddard US 5757214 and Kinoshita US 5433184 and claim 7 is made over  Ball US 20070024259 in view of Stoddard US 5757214 and Longa US 4031452.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ball US 20070024259 in view of Stoddard US 5757214.

Regarding Claim 1, Ball teaches:
A capacitor discharge circuit (fig 1 #10; ¶ 0009 "a control system 10"), comprising: 
a capacitor comprising a first plate and a second plate (Fig 1 # 17 with first plate and second plate a capacitor has plates); 
discharge circuity connected to the first plate (Fig 1 #17 connected at input 26; ¶ 0010 "Regulator 25 is configured to control a peak value and a minimum value or valley value of current 21 to substantially constant values forming a hysteretic or ripple regulator. Maintaining substantially constant values of the peak and valley currents results in an average current with two constant values which is desirable for driving a load that has s substantially constant load current such as an LED. Regulator 25 receives power between a voltage input 26 and a voltage return 27. Input 26 typically is connected to terminal 11 and return 27 typically is connected to terminal 12."), 
the discharge circuitry comprising: 
	a switch having a first terminal and a second terminal (Fig 1 # 32 with drain and source terminals); 
	an inductor (Fig 1 #16); 
	 discharge load in series with the inductor (Fig 1 discharge load #23 in series with inductor 16), 
	wherein one of the resistor or the inductor is connected to the first plate of the capacitor (in ripple of filter of a capacitor the capacitor charges and discharges wherein when the inductor has current flow discharge occurs. Fig 1 #23 load or inductor connected to first plate of #17; ¶ 0009 "System 10 generally receives power from a voltage source, such as a rectified ac voltage or a dc voltage, between a power input terminal 11 and a power return terminal 12 and forms a regulated output current 21 that flows through an inductor 16. Inductor 16 facilitates forming current 21. A filter capacitor 17 may be connected between terminals 11 and 12 in order to reduce ripple on the input voltage from terminal 11 and to provide a path for the ac current that results from switching inductor 16. A catch diode 18 generally is used to assist in discharging inductor 16. A load such as a light emitting diode (LED) 23 may be connected to be powered by current 21. Although the load is illustrated as LED 23, those skilled in the art will appreciate that a plurality of LEDs may be used for the load or that other elements that require a regulated current"), 
	wherein the other one of the resistor or the inductor is connected to the first terminal of the switch (Fig 1 #16 inductor is connected to first terminal of switch 32); 
	a controller, configured to provide, in response to a control signal (Fig 3 in response to R of 29), a discharge signal to the switch to enable electrically coupling the discharge load to the second plate of the capacitor (¶ 0014 "Setting latch 29 causes the Q output to go high which forces the output of gate 30 and driver 31 high to enable transistor 32" …. " transistor 32 is beginning to be enabled, inductor 16 generally is not completely discharged "); 
	current level sensing circuitry connected to the second terminal of the switch (Fig 1 CS of 37 connected to second terminal of 32; ¶ 0014 "a resistor 24 to form a current sense (CS) signal on input 36. The current sense (CS) signal is representative of the value of current 19"), 
	wherein the current level sensing circuit is configured to provide the control signal to the controller in response to a current from the capacitor passing to the discharge load (¶ 0012 "When a load current 19 flows through transistor 32, a first portion of current 19 flows through source 40 and induces a sense current 43 to flow through sense terminal 39. Sense current 43 is used to form a sense signal on a sense input 36 that is representative of current 19. Since transistor 32 is a SenseFET type of transistor, sense current 43 can be used to determine the value of current 19 and to determine when to disable transistor 32. However, when transistor 32 is disabled, current 43 does not flow thus transistor 32 does not provide a signal that can be used to determine when inductor 16 is discharged"), 
	wherein the switch is electrically in series with both the current level sensing circuitry and the capacitor (Fig 1 #32 in series with 24 of CS and 17), and 
	the switch is electrically connected between the current level sensing circuitry and the capacitor (Fig 1 #32 is between 24 of CS and 17), 
wherein the discharge circuitry is configured, in response to the control signal, to modulate a level of the current passing from the capacitor to the discharge load over time between predetermined ranges of current levels by opening and closing of the switch (Fig 2 #65, 66; ¶ 0010 "A PWM section of regulator 25 includes latch 29, gate 30, and driver 31. Driver 31 is formed to receive the output of gate 30 and provide sufficient drive to control transistor 32. Although transistor 32 is illustrated as a portion of regulator 25, in some embodiments SenseFET type of power transistor 32 may be external to regulator 25." 0014 "Enabling transistor 32 causes current 19 to flow through inductor 16 as illustrated by plots 65 and 66 at a time T0. Current 19 also flows through an output 33 of regulator 25, and through transistor 32.").  
Even though Ball teaches discharge load (Fig 1 discharge load #23), Ball does not teach discharge load having a resistor.  
Stoddard teaches discharge load having a resistor (Fig 8 #12 resistor).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include discharge load having a resistor taught by Stoddard for the purpose of driving a load.

Regarding claim 12, Ball teaches:
wherein the capacitor, the discharge load, and the switch are connected electrically in series, and wherein the discharge load is electrically connected between the capacitor and the switch (Fig 1 #17, 23, 16 and 32 connected in series and  16, 23 connected between 17 and 32).  

Regarding claim 13, Ball teaches:
wherein the switch is a transistor, wherein the first terminal of the switch is one of a drain or a source, and wherein the second terminal is the other one of the drain or the source (Fig 1 Mosfet with gate, drain and source).  

Regarding claim 15, Ball teaches:
wherein the discharge circuity further comprises a diode connected to the first plate and the first terminal of the switch, and wherein the diode is electrically connected in parallel with the resistor and the inductor (Fig 1 first plate of 17 connected to 18 and 18 connected in parallel with resistive load and the inductor).  
Ball does not teach wherein the diode is electrically connected in parallel with the resistor and the inductor.  
Stoddard teaches wherein the diode is electrically connected in parallel with the resistor and the inductor (Fig 4 #12 and diode).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include the diode is electrically connected in parallel with the resistor and the inductor taught by Stoddard for the purpose of driving a load

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Ball US 20070024259 in view of Stoddard US 5757214 as applied to claim 1 above, and further in view of LI CN 200986575.

Regarding claim 19, Ball does not explicitly teach:
wherein a voltage potential applied in the inductor minimizes instantaneous power across the resistor in the discharge load.
Li teaches:
wherein a voltage potential applied in the inductor minimizes instantaneous power across the resistor (Pg. 2 ¶ 2 "reduction voltage circuit and a power supply circuit. protective circuit is a voltage ZR connected in parallel at two ends of the input alternating current power supply, comprising a voltage reducing circuit is composed of inductor CZ, resistor R and capacitor C connected in series, one end of inductor CZ, resistor R and capacitor C connected in series with one end of the input alternating current power supply is connected. ").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to have a voltage potential applied in the inductor minimizes instantaneous power across the resistor taught by Li for the purpose of creating low cost. (Refer to Pg. 2 ¶ 3) 

Claims 2-6 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Ball US 20070024259 in view of Stoddard US 5757214 and Kinoshita US 5433184.

Regarding Claim 2, Ball teaches:
A capacitor discharge circuit (fig 1 #10; ¶ 0009 "a control system 10"), comprising: 
a capacitor comprising a first plate and a second plate (Fig 1 # 17 with first plate and second plate a capacitor has plates); 
discharge circuity connected to the first plate (Fig 1 #17 connected at input 26; ¶ 0010 "Regulator 25 is configured to control a peak value and a minimum value or valley value of current 21 to substantially constant values forming a hysteretic or ripple regulator. Maintaining substantially constant values of the peak and valley currents results in an average current with two constant values which is desirable for driving a load that has s substantially constant load current such as an LED. Regulator 25 receives power between a voltage input 26 and a voltage return 27. Input 26 typically is connected to terminal 11 and return 27 typically is connected to terminal 12."), 
the discharge circuitry comprising: 
	a switch having a first terminal and a second terminal (Fig 1 # 32 with drain and source terminals); 
		current level sensing circuitry connected to the second terminal of the switch (Fig 1 CS of 37 connected to second terminal of 32; ¶ 0014 "a resistor 24 to form a current sense (CS) signal on input 36. The current sense (CS) signal is representative of the value of current 19"), 
	an inductor (Fig 1 #16); 
	 discharge load in series with the inductor (Fig 1 discharge load #23 in series with inductor 16), 
	wherein one of the resistor or the inductor is connected to the first plate of the capacitor (in ripple of filter of a capacitor the capacitor charges and discharges wherein when the inductor has current flow discharge occurs. Fig 1 #23 load or inductor connected to first plate of #17; ¶ 0009 "System 10 generally receives power from a voltage source, such as a rectified ac voltage or a dc voltage, between a power input terminal 11 and a power return terminal 12 and forms a regulated output current 21 that flows through an inductor 16. Inductor 16 facilitates forming current 21. A filter capacitor 17 may be connected between terminals 11 and 12 in order to reduce ripple on the input voltage from terminal 11 and to provide a path for the ac current that results from switching inductor 16. A catch diode 18 generally is used to assist in discharging inductor 16. A load such as a light emitting diode (LED) 23 may be connected to be powered by current 21. Although the load is illustrated as LED 23, those skilled in the art will appreciate that a plurality of LEDs may be used for the load or that other elements that require a regulated current"), 
	wherein the other one of the resistor or the inductor is connected to the first terminal of the switch (Fig 1 #16 inductor is connected to first terminal of switch 32); 
		current level sensing circuitry configured to produce a control signal in response to current passing to the discharge load (Fig 3 in response to R of 29), 
		wherein the switch is electrically in series with both the current level sensing circuitry and the capacitor (Fig 1 #32 in series with 24 of CS and 17), and 
		the switch is electrically connected between the current level sensing circuitry and the capacitor (Fig 1 #32 is between 24 of CS and 17),
Even though Ball teaches discharge load (Fig 1 discharge load #23), Ball does not teach discharge load having a resistor.  
Stoddard teaches discharge load having a resistor (Fig 8 #12 resistor).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include discharge load having a resistor taught by Stoddard for the purpose of driving load.33
Ball does not teach the discharge circuity, for discharging the capacitor to the discharge load over a plurality of discharge cycles, with current from the capacitor passing through the discharge load with increasing level over time during one portion of each one of the discharge cycles and with current passing through the discharge load decreasing in level over time during a different portion of each one of the discharge cycles in response to the control signal.  
Kinoshita teaches the discharge circuity, for discharging the capacitor to the discharge load over a plurality of discharge cycles (Fig. 7; Col 17 ¶ 54 " discharge of the ignition energy capacitor even when discharge of the capacitor is repeated plural times."), with current from the capacitor passing through the discharge load with increasing level over time during one portion of each one of the discharge cycles and with current passing through the discharge load decreasing in level over time during a different portion of each one of the discharge cycles in response to the control signal (Col 1 ¶ 7 "a capacitor discharge type ignition system constructed so as to permit a duration of a secondary discharge current to be reduced while rendering rising of a secondary voltage rapid and a battery interruption type ignition system constructed so as to permit a duration of a secondary discharge current to be increased while rendering rising of a secondary voltage slow and adapted to interrupt a current fed from a battery to a primary winding of an ignition coil to provide a high voltage.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include a plurality of discharge cycles 9taught by Kinoshita for the purpose of preventing large sizing of the system. (Refer to Col 2 ¶ 15)

Regarding claim 3, Ball teaches wherein: 
during said one portion of each one of the discharge cycles, the inductor stores a portion of energy discharged from the capacitor while a different portion of the energy discharged is dissipated in the discharge load; and during said different portion of each one of the discharge cycles the portion of the energy stored in the inductor is dissipated in the discharge load (Fig 1 and 2; # 17 ripple discharge of filtering capacitor flows current I discharge cycles #66 to # 16 inductor which will store energy and another portion of energy is discharged into load #23).  

Regarding claim 4, Ball teaches wherein the discharge circuity further comprises a controller configured to initiate switching from said one portion of each one of the discharge cycles to said different one of the discharge cycles when the level of the sensed current passing through a predetermined current level, wherein the current level sensing circuit is configured to provide a control signal to the controller in response to a current from the capacitor passing to the discharge load.  (Fig 1 #32 and 36, 24, CS @37; wherein current is sensed to reach a desired level being the predetermined current level to disable 32 and 32 receives a signal to discharge  when enabled (¶ 0012-016) 

Regarding claim 5, Ball teaches wherein the discharge circuity includes timing circuity for switching from said one portion of each one of the discharge cycles to said different one of each one of the discharge cycles a predetermined period of time after the initiating switching from said one portion of each one of the discharge cycles to said different one of the discharge cycles (Fig 1 #52, 54,55, 49, 41, Fig 2 #66 ¶ 0014-0016 "off-time").  

Regarding claim 6, Ball teaches wherein the current level sensing circuitry produces a voltage level varying in accordance with the level of current passing through the discharge load during said one portion of each one of the discharge cycles and wherein the discharge circuity comprises a voltage sampler (¶ 0012 " regulator 25 is configured to form an off-time reference signal on a node 56 and an off-time control signal on a node 57 to estimate the appropriate off-time for transistor 32. Regulator 25 uses the valley value of current 19 to assist in forming the off-time reference signal."), responsive to current level sensing circuitry, for storing a sample of the level of the produced voltage level when such produced voltage level reaches a predetermined voltage level (¶ 0012 "when inductor 16 is discharged to a desired level"); a resistor-capacitor network fed by the sampler (Fig 1 #41), the capacitor of the resistor-capacitor network storing the sample of the produced voltage level and then discharging the stored voltage through the resistor of such resistor-capacitor network; and circuitry for initiating said different portion of each one of the discharge cycles when the voltage discharges to a second predetermined voltage level (¶ 00015 " off-time reference circuit 41 forms the off-time reference signal on node 56 to be representative of the difference between the actual valley value of current 19 for the present cycle of regulator 25 and a desired valley value of current 19. This desired valley value of current 19 is represented by the value of the sense signal on input 36 that is approximately equal to the value of Vref2").  

Regarding claim 16, Ball  teaches:
wherein the discharge circuity further comprises a diode connected to the first plate and the first terminal of the switch, and wherein the diode is electrically connected in parallel with the resistor and the inductor (Fig 1 first plate of 17 connected to 18 and 18 connected in parallel with resistive load and the inductor).  
Ball does not teach wherein the diode is electrically connected in parallel with the resistor and the inductor.  
Stoddard teaches wherein the diode is electrically connected in parallel with the resistor and the inductor (Fig 4 #12 and diode).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include the diode is electrically connected in parallel with the resistor and the inductor taught by Stoddard for the purpose of driving a load

Regarding claim 17, Ball teaches:
wherein the capacitor, the discharge load, and the switch are connected electrically in series, and wherein the discharge load is electrically connected between the capacitor and the switch (Fig 1 #17, 23, 16 and 32 connected in series and  16, 23 connected between 17 and 32).  

Regarding claim 18, Ball teaches:
the switch is a transistor, wherein the first terminal of the switch is one of a drain or a source, wherein the second terminal is the other one of the drain or the source, and wherein the discharge signal enables a gate of the transistor (Fig 1 Mosfet with gate, drain and source).  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ball US 20070024259 in view of Stoddard US 5757214 and Kinoshita US 5433184 as applied to claim 2 above, and further in view of LI CN 200986575.

Regarding claim 20, Ball does not explicitly teach:
wherein a voltage potential applied in the inductor minimizes instantaneous power across the resistor in the discharge load.
Li teaches:
wherein a voltage potential applied in the inductor minimizes instantaneous power across the resistor (Pg. 2 ¶ 2 "reduction voltage circuit and a power supply circuit. protective circuit is a voltage ZR connected in parallel at two ends of the input alternating current power supply, comprising a voltage reducing circuit is composed of inductor CZ, resistor R and capacitor C connected in series, one end of inductor CZ, resistor R and capacitor C connected in series with one end of the input alternating current power supply is connected. ").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to have a voltage potential applied in the inductor minimizes instantaneous power across the resistor taught by Li for the purpose of creating low cost. (Refer to Pg. 2 ¶ 3) 

Claims 7-11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ball US 20070024259 in view of Stoddard US 5757214 and Longa US 4031452.

Regarding Claim 7, Ball teaches:
A capacitor discharge circuit, comprising: 
a capacitor comprising a first plate and a second plate (Fig 1 # 17 with first plate and second plate a capacitor has plates), 
the capacitor configured to store an electric charge (in producing ripple the capacitor charges and then discharges. ¶ 0009 "A filter capacitor 17 may be connected between terminals 11 and 12 in order to reduce ripple on the input voltage from terminal 11 and to provide a path for the ac current that results from switching inductor 16.");  
discharge circuitry connected to the first plate (Fig 1 #17 connected at input 26; ¶ 0010 "Regulator 25 is configured to control a peak value and a minimum value or valley value of current 21 to substantially constant values forming a hysteretic or ripple regulator. Maintaining substantially constant values of the peak and valley currents results in an average current with two constant values which is desirable for driving a load that has s substantially constant load current such as an LED. Regulator 25 receives power between a voltage input 26 and a voltage return 27. Input 26 typically is connected to terminal 11 and return 27 typically is connected to terminal 12."), comprising: 
a switch comprising a first terminal and a second terminal (Fig 1 # 32 with drain and source terminals); 
a discharge section having a first terminal connected to the first plate and a second terminal connected to the first terminal of the switch, 
the discharge section (Fig 1 #23, 16, 32 and 24) comprising: 
	an inductor (Fig 1 #16); 
	discharge load in series with the inductor (Fig 1 discharge load #23 in series with inductor 16); 
	a diode connected in parallel with the discharge load (Fig 1 #18 diode); and 
	current level sensing circuitry (Fig 1 #24 at 36 producing CS current sense signal); 
wherein the switch is electrically in series with both the current level sensing circuitry and the capacitor (Fig 1 #32 in series connection of 17 and 24), and 
the switch is electrically connected between the current level sensing circuitry and the capacitor (Fig 1 #32 between 17 and 24 in series); and  
a controller, configured to provide, in response to a control signal (Fig 3 in response to R of 29, a discharge signal to the switch to enable the electric charge to become discharged from the capacitor and dissipated in the discharge load (¶ 0014 "Setting latch 29 causes the Q output to go high which forces the output of gate 30 and driver 31 high to enable transistor 32" …. " transistor 32 is beginning to be enabled, inductor 16 generally is not completely discharged "), 
wherein, in response to the control signal, a first one of a plurality of discharge cycles is initiated (Fig 2 #65 showing a plurality of phases of discharge having a first one as switch is enabled and disabled by driver 31 with pulse PWM; Par 0010 "A PWM section of regulator 25 includes latch 29, gate 30, and driver 31. Driver 31 is formed to receive the output of gate 30 and provide sufficient drive to control transistor 32.") and wherein: 
during a first phase of the plurality of discharge cycles: 
	the switch is closed electrically coupling the discharge section to the second plate with current passing from the first plate through discharge load, through the inductor, through the closed switch and through the current level sensing circuitry with such current producing a voltage to reverse bias the diode (when switch is enabled inductor will discharge wherein capacitor will ripple and discharge as current flow is produced which will electrically couple second plate of capacitor. ¶ 0009 "A filter capacitor 17 may be connected between terminals 11 and 12 in order to reduce ripple on the input voltage from terminal 11 and to provide a path for the ac current that results from switching inductor 16." … "A catch diode 18 generally is used to assist in discharging inductor 16"  ¶ 0012 "a load current 19 flows through transistor 32, a first portion of current 19 flows through source 40 and induces a sense current 43 to flow through sense terminal 39. Sense current 43 is used to form a sense signal on a sense input 36 that is representative of current 19. Since transistor 32 is a SenseFET type of transistor, sense current 43 can be used to determine the value of current 19 and to determine when to disable transistor 32. However, when transistor 32 is disabled, current 43 does not flow thus transistor 32 does not provide a signal that can be used to determine when inductor 16 is discharged to a desired level "), 
a portion of energy in such current being dissipated in the discharge load and another portion of such energy such current being stored in a magnetic field of the inductor until the current reaches a predetermined level sensed by the current level sensing circuitry (wherein when a current flows through a inductor a magnetic field is created by current stored in inductor, Faraday's law of induction B=LI. ¶ 0012 "a load current 19 flows through transistor 32, a first portion of current 19 flows through source 40 and induces a sense current 43 to flow through sense terminal 39. Sense current 43 is used to form a sense signal on a sense input 36 that is representative of current 19. Since transistor 32 is a SenseFET type of transistor, sense current 43 can be used to determine the value of current 19 and to determine when to disable transistor 32") to initiate a second phase of the plurality of discharge cycles (to initiate switch to be activated again being a second phase switch off time is determined subsequent to being enabled. ¶ 0012 "thus transistor 32 does not provide a signal that can be used to determine when inductor 16 is discharged to a desired level or when to re-enable transistor 32. However, regulator 25 is configured to form an off-time reference signal on a node 56 and an off-time control signal on a node 57 to estimate the appropriate off-time for transistor 32."); and 

Even though Ball teaches discharge load (Fig 1 discharge load #23), Ball does not teach discharge load having a resistor.  
Stoddard teaches discharge load having a resistor (Fig 8 #12 resistor).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ball to include discharge load having a resistor taught by Stoddard for the purpose of driving load.33

Even though Ball teaches during a second phase of the plurality of discharge cycle the switch is open electrically interrupting current from passing from the first plate through the inductor with such interrupted current , the diode, the energy stored in the magnetic field of the inductor, to pass to the discharge load and dissipate in the discharge load and subsequent to such discharge, initiate a subsequent one of the plurality of discharge cycles noted above and in (Fig 2; ¶ 0009-0013), Ball is silent to the inductor producing a voltage to forward bias the diode and enable the energy stored in the magnetic field of the inductor to pass to the discharge.  
Longa teaches the inductor producing a voltage to forward bias the diode and enable the energy stored in the magnetic field of the inductor to pass to the discharge (Col 3 ¶ 7 "The discharge of the energy stored in the inductor 22 through the diode 25 when the flow of the current is interrupted in the transistorized interrupter circuit ").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention of Ball to have the inductor producing a voltage to forward bias the diode and enable the energy stored in the magnetic field of the inductor to pass to the discharge taught by Longa since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 8, Ball teaches:
wherein the current level sensing circuit is configured to provide the control signal to the controller in response to a current from the capacitor passing to the discharge load (Fig 1 #32 and 36, 24, CS @37; wherein current is sensed to reach a desired level being the predetermined current level to disable 32 and 32 receives a signal to discharge  when enabled (¶ 0012-016) .  

Regarding claim 9, Ball teaches:
the capacitor, the discharge section, and the switch are connected electrically in series, wherein the discharge section is electrically connected between the capacitor and the switch (Fig 1 #17, 23, 16 and 32 connected in series and  16, 23 connected between 17 and 32).  

Regarding claim 10, Ball teaches:
the switch is a transistor, wherein the first terminal of the switch is one of a drain or a source, wherein the second terminal is the other one of the drain or the source, and wherein the discharge signal enables a gate of the transistor (Fig 1 Mosfet with gate, drain and source).  

Regarding claim 11, Ball teaches:
wherein the controller is enabled by a discharge command signal (Fig 1 #25 is enabled to discharge inductor by command signal produced by driver 31 to 32).  
 
Regarding claim 14, Ball teaches:
wherein the discharge signal enables a gate of the transistor.  (Fig 1 #31 produces signal to gate of 32 enable discharge by closing 32)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859